Citation Nr: 1425667	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-44 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1962 to May 1970.  He also had additional service in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims for entitlement to service connection for hearing loss and tinnitus.  

A hearing was held on August 21, 2012, by means of video conferencing equipment with the appellant in Jackson, Mississippi, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To procure outstanding service treatment records and provide the Veteran with adequate VA medical opinions.

The Veteran contends that he suffers from bilateral hearing loss directly related to his military service.  Specifically, he asserts that he was exposed to damaging noise including artillery, helicopters, heavy equipment, weapons, explosives and radio noise, particularly during his two tours of duty in the Republic of Vietnam from May 1966 to April 1967 and from November 1968 to November 1969.  The Veteran received the Vietnam Gallantry Cross with Palm, for combat service in the Vietnam War.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Veteran's DD 214s for his periods of active service list the Veteran's military occupational specialty (MOS) as radio teletype operator and heavy weapons infantryman.  The Duty MOS Noise Exposure Listing notes noise exposure for these specialties as moderately probable and highly probable, respectively.  Acoustic trauma during active service is therefore conceded.

The Veteran's hearing loss was the subject of two VA audiological examinations, conducted in August 2009 and May 2012.  Puretone threshold testing at both examinations revealed hearing acuity which meets the definition of a hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385.  

The August 2009 examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by noise exposure during active duty, citing a 1970 audiogram, close to discharge, showing normal hearing.  The Board notes, however, that hearing within normal limits on audiometic testing at separation from service does not preclude service connection for a hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, as the rationale provided by the examiner is particularly meagre, the Board assigns this opinion little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning)

The May 2012 VA examiner also provided an opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service, citing to audiograms from 1962, 1964 1968, 1970, 1982 and 1986, purportedly showing hearing loss of 0 decibels at all levels in the audiograms from 1962 through 1970, during active service.  However, the examiner does not seem to have considered that these test results are likely displayed in American Standards Association (ASA) figures as opposed to International Standards Organization (ISO) figures, unlike the last two audiograms conducted during the Veteran's National Guard service.  Additionally, as part of the examiner's rationale, she documented that between active duty and National Guard duty, the Veteran worked occupationally as a carpenter from 1970 to 1981.  At the Board hearing, the Veteran testified that this was incorrect, and that he only worked as a carpenter for a portion of that time, and also worked as a manager for a number of years during which he was not exposed to excessive noise.  Because the VA examiner's opinion is based on an inaccurate factual premise, it has limited, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461.  

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran has been afforded VA examinations, the Board finds that the examinations are inadequate for the purpose of adjudicating the claim of entitlement to service connection for bilateral hearing loss.  Thus, on remand, a supplemental VA medical opinion should be sought on the question of etiology, which provides a well-reasoned rationale and which considers all relevant evidence of record, including the Veteran's lay statements regarding in-service noise exposure.

The two VA examinations noted above also included findings regarding the Veteran's tinnitus.  As the August 2009 examiner's rationale regarding the etiology of tinnitus was identical to the insufficient reasoning provided regarding hearing loss, it is similarly found inadequate.  With regard to the May 2012 examination, although the examiner provided an opinion that the Veteran's tinnitus was at least as likely as not related to his hearing loss, the examiner did not provide an opinion on whether the Veteran's tinnitus is at least as likely as not related to his noise exposure during active duty.  On remand, a supplemental opinion should be sought.

Finally, the Board notes that the Veteran had a second period of National Guard service, from March 1989 to July 1997, for which the claims file contains no service treatment records.  As these records are relevant to the Veteran's claims on appeal, on remand, they should be sought and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Mississippi Office of the Adjutant General, the Veteran's Army National Guard unit, and any other appropriate records repository to obtain the Veteran's service treatment records from his National Guard service.  In particular, audiological records from the Veteran's March 1989 to July 1997 period of National Guard service should be obtained.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file. 

2.  Thereafter, refer the claims file to an audiologist to provide a supplemental opinion on the nature and etiology of the Veteran's current tinnitus and hearing loss disability.  The examiner must be given full access to the Veteran's complete VA claims file and electronic file for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and electronic files were reviewed in connection with this examination.  
  
If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The audiologist should then provide an opinion as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused by or is otherwise related, at least in part, to any in-service injury, event, or disease, to include noise exposure during active duty.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused by or is otherwise related, at least in part, to any in-service injury, event, or disease, to include noise exposure during active duty.

The examiner is advised that the Veteran has a period of active duty from August 1962 to May 1970, with two tours of duty in the Republic of Vietnam, and excessive noise exposure during this time is conceded.

The examiner is also advised to consider the fact that the pre-1982 audiograms of record are likely using ASA as opposed to ISO readings.  The examiner should comment on the improvement noted in the Veteran's puretone thresholds between the 1982 and 1986 evaluations, and offer some explanation for such results.  The examiner should also comment on the significance, if any, in determining the etiology of the Veteran's current hearing loss.
 
(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A complete rationale for all opinions expressed must be set forth in the examination report.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

The examiner should note that the Veteran is competent to provide lay testimony regarding his history of noise exposure, and that the Veteran testified at length during the Board hearing regarding his noise exposure during active duty as well as limited noise during his civilian occupations.

3.  After completing the above, and any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

